         Case 1:19-cv-05546-SLC Document 35 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BLANCA ETELBINA YUGSI MOROCHO,
                               Plaintiff,
       -v-
VIP NAIL SALON INC. d/b/a “VIP NAILS,” JOO IN           CIVIL ACTION NO.: 19 Civ. 5546 (SLC)
OH a/k/a “DOMINA,” HYE SOOK OH, and JANE
DOE a/k/a “CLARA,”
                                                                      ORDER
                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Federal Rule of Civil Procedure 73 for

purposes of reviewing their proposed settlement (ECF No. 27). On August 8, 2020 the Court

entered an Order denying approval of the settlement in this case based on the inclusion in

settlement agreement (the “Agreement”) of an overly broad release and a typographical error as

to the payee of a portion of the settlement amount. (ECF No. 31). The Court found that apart

from these two provisions, the Agreement was fair and reasonable. (Id.)

       Now, the parties have submitted an amended agreement (the “Amended Agreement”)

that corrects both of the the improper provisions identified in the Court’s order. (ECF No. 34).

The Court now reviews the Amended Agreement under Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015).

       Courts generally recognize a “strong presumption in favor of finding a settlement fair” in

FLSA cases like this one, as courts are not in as good a position as the parties to determine the

reasonableness of a FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC), 2015
          Case 1:19-cv-05546-SLC Document 35 Filed 08/28/20 Page 2 of 2




WL 7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (internal citation omitted). In addition, should the

settlement not be consummated, certain of the Defendants may face difficult financial

circumstances exacerbated by the financial downturn resulting from the COVID-19 Pandemic.

These circumstances, therefore, also “militate[] in favor of finding a settlement reasonable.”

Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013); see also Hart v. RCI

Hosp. Holdings, Inc., No. 09 Civ. 3043 (PAE), 2015 WL 5577713, at *10 (S.D.N.Y. Sept. 22, 2015)

(explaining that significant “risk that plaintiffs would not be able to collect, or fully collect, on a

judgment” supported approval of the settlement agreement, which “[g]uarantee[d] recovery

from the other two defendants in the event that [one] prove[d] unable to pay the entire

settlement amount”).

         The Amended Agreement includes an appropriately limited mutual release and has

corrected the payee information. (See ECF No. 34 ¶¶ 1–2). Having carefully reviewed Amended

Agreement, the Court finds that the terms of the Amended Agreement, including the allocation

of attorneys’ fees and costs, appear to be fair and reasonable.


Dated:         New York, New York
               August 28, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
